[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13465                ELEVENTH CIRCUIT
                                                             APRIL 27, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

               D. C. Docket No. 09-00076-CV-4-SPM-WCS

ALAN BOYD CURTIS,


                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES,
UNITED STATES EMBASSY,
JAMES ARTHUR HELLICKSON,
RENE MARIE BAUER,
JOSEPH ANTHONY BULONE,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________
                             (April 27, 2010)

Before WILSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Alan Boyd Curtis, a state prisoner proceeding pro se, appeals the district

court’s dismissal without prejudice of his complaint alleging breach of contract in

connection with his extradition from Spain. Because we conclude that the district

court erred by dismissing the complaint at this stage of the litigation, we vacate and

remand for further proceedings.

      Curtis was charged in Florida state court with sexual battery and robbery in

case number 99-09803. He also faced charges for kidnaping and two counts of

sexual battery in case number 05-04078. In 2006, Spain agreed to extradite Curtis

if the U.S. government agreed to the terms of a Diplomatic Note specifying that

Curtis would not be sentenced to an indeterminate sentence of life without the

possibility of parole. The U.S. government agreed to this provision, and Curtis

was extradited. In 2007, Curtis was sentenced in case 99-09803 to fifteen years.

In 2008, he was sentenced in case 05-04078 to two consecutive terms of life

imprisonment to run consecutively to the sentences imposed in case 99-09803.

      Curtis then filed a complaint in federal court against the United States,

alleging that the government had breached its extradition agreement with Spain.

He requested rescission of the contract and his return to Spain. After reviewing the

complaint, the magistrate judge noted that it was unclear whether Curtis was

extradited in connection with case 99-09803 or case 05-04078, and the court



                                           2
instructed Curtis to clarify this in an amended complaint bearing his signature. The

magistrate judge further questioned whether (1) Curtis had standing to bring his

claims, (2) a challenge to extradition should be raised in a habeas petition, and

(3) the action would be Heck1 - barred because Curtis was seeking to invalidate his

sentence.

      Curtis filed a motion to amend the order, conceding that he did not know to

which case the extradition order applied, asserting that he was a third-party

beneficiary of the contract between Spain and the United States, and explaining

that his claims were not Heck-barred because he was only challenging the location

where the sentence would be served. The magistrate judge denied the motion to

amend its order and instructed Curtis to file an amended complaint.

      Curtis then filed the instant amended complaint, identifying as defendants

the United States, the U.S. Embassy, assistant state attorneys James Hellickson and

Rene Bauer, and state-court judge Joseph Bulone. He alleged that the United

States and the Embassy had breached the contract with Spain when they failed to

ensure that Curtis received a determinate sentence as agreed upon in Diplomatic

Note # 426, and that they fraudulently induced Spain to extradite him when they

never intended to limit the sentences imposed. He further alleged that Hellickson,



      1
          Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).

                                              3
Bauer, and Bulone breached the terms of the Diplomatic Note by seeking enhanced

penalties and by imposing consecutive life sentences.

       After concluding that Curtis had not remedied the deficiencies in the initial

complaint, the magistrate judge recommended dismissal without prejudice for

failure to state a claim under 28 U.S.C. § 1915(e)(2).

       Relevant to this appeal, Curtis objected to the magistrate judge’s conclusion

that he lacked standing and that his claims were Heck-barred. The district court

adopted the recommendation and dismissed Curtis’s complaint without prejudice

for failure to state a claim. After the district court denied Curtis’s motions to alter

or amend the judgment and for reconsideration, Curtis appealed.

       In his appellate brief, Curtis argues that the district court erred by dismissing

his complaint for lack of standing.2 According to Curtis, he was a third-party

beneficiary of a contract between the United States and Spain, and under the

Supremacy Clause, the state court was bound to enforce the terms of the

Diplomatic Note. He asserts that he should be allowed to rescind the extradition



       2
         Curtis accuses the state attorneys of committing fraud to induce Spain to extradite him, and
he contends that he was extradited on both cases 99-09803 and 05-04078. Curtis also asserts that
he was unlawfully convicted and sentenced in case 99-09803, that the state attorneys exceeded their
authority in charging him in that case, and that the alleged victim has since recanted her accusations.
Because Curtis raises these claims for the first time on appeal, they are not properly before this
court. See Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1222 n.8 (11th Cir. 2004).
In any event, these claims go directly to the validity of his conviction and sentence and thus are
Heck-barred. Harden v. Pataki, 320 F.3d 1289, 1295 (11th Cir. 2003).

                                                  4
due to the breach.

       Curtis also contends that the court could not dismiss his claims under 28

U.S.C. § 1915(e) because he was not proceeding in forma pauperis (“IFP”).3

Although he is correct that § 1915(e) applies only to those proceeding IFP, the

court had the authority to dismiss the complaint for failure to state a claim

regardless of whether the inmate was able to pay the filing fee. See 28 U.S.C.

§ 1915A(b)(1). We will therefore analyze this case under the standards applicable

to § 1915A.

       We review a district court’s sua sponte dismissal for failure to state a claim

under § 1915A(b)(1) de novo, using the same standards that govern Fed. R. Civ. P.

12(b)(6) dismissals. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). “A

complaint is subject to dismissal for failure to state a claim if the allegations, taken

as true, show the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199,

215 (2007). “Pro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       Here, the district court dismissed Curtis’s amended complaint on several

grounds. First, the court found that it was unclear which case had been the basis


       3
       There is no merit to Curtis’s claim that the magistrate judge lacked authority to issue a
recommendation. See 28 U.S.C. § 636(b)(1).

                                               5
for Curtis’s extradition, and if it was the 99-09803 case, there was no breach

because Curtis received determinate sentences. Second, the court determined that a

habeas petition was the proper means to challenge extradition. Third, the court

concluded that Curtis lacked standing to object to the extradition. Finally, the

court found that Curtis’s claims were Heck-barred. We conclude, however, that

none of these reasons supports dismissal of Curtis’s complaint at this stage of the

litigation.

       First, Curtis attached the Diplomatic Note to his complaint, but the

extradition request is not part of the record. Moreover, the record does not explain

the time frame of Curtis’s convictions and extradition, and therefore we are unable

to clarify which charges were the basis for extradition.

       Second, it remains an open question whether a defendant may challenge his

extradition in a habeas petition or if there are other avenues of relief available.

       Third, at this stage of the litigation, we cannot conclude that Curtis lacks

standing. “Because the surrender of the defendant requires the cooperation of the

surrendering state, preservation of the institution of extradition requires that the

petitioning state live up to whatever promises it made in order to obtain

extradition.” United States v. Valencia-Trujillo, 573 F.3d 1171, 1174 (11th Cir.

2009) (citing Gallo-Chamorro v. United States, 233 F.3d 1298, 1305 (11th Cir.



                                            6
2000).

         Here, the district court did not have a copy of the treaty or the extradition

request, but it did have a copy of the Diplomatic Note issued by the United States

giving assurances that Curtis would not be subjected to an indeterminate sentence.

Because such a sentence was imposed, there was a breach of the condition of

extradition, and Spain would have the authority to object to the violation. If

standing is based on the rendering country’s power to object, Curtis would have

standing here. Valencia-Trujillo, 573 F.3d at 1174 (citing Gallo-Chamorro, 233

F.3d at 1305); see also United States v. Puentes, 50 F.3d 1567, 1571-72 (11th Cir.

1995) (“We hold that a criminal defendant has standing to allege a violation of the

principle of specialty. We limit, however, the defendant’s challenges under the

principle of specialty to only those objections that the rendering country might

have brought.”).

         Finally, Curtis’s claims are not Heck-barred. Heck bars monetary damages

under 42 U.S.C. § 1983. See Harden v. Pataki, 320 F.3d 1289, 1295 (11th Cir.

2003) (noting “that a state prisoner may not maintain an action under 42 U.S.C.

§ 1983 if the direct or indirect effect of granting relief would be to invalidate the

state sentence he is serving.”). Here, Curtis does not seek money damages and did

not file a civil rights action. Thus, Heck is inapplicable.



                                              7
      Accordingly, we conclude that the district court’s dismissal of Curtis’s

complaint was premature. We, therefore, vacate and remand with instructions to

reinstate the amended complaint.

      VACATED and REMANDED.




                                         8